Case 1:19-cr-00158-SPW Document 57 Filed 09/09/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 19-158-BLG-SPW
Plaintiff,
VS. ORDER
SHEAN MOORE,
Defendant.

 

 

At the request of the U.S. Marshals Service,

IT IS HEREBY ORDERED that the sentencing hearing presently set VIA
VIDEO from the Big Horn County Jail on Wednesday, September 16, 2020 at 9:30
a.m. is VACATED.

IT IS FURTHER ORDERED that the Sentencing Hearing is RESET VIA
VIDEO from the Yellowstone County Detention Facility (Billings) on
Wednesday, September 16, 2020 at 1:00 p.m. Counsel may appear in the Snowy
Mountains Courtroom thirty (30) minutes prior to the hearing to video conference

with Defendant. If the defendant objects to this hearing being held via video, he must
Case 1:19-cr-00158-SPW Document 57 Filed 09/09/20 Page 2 of 2

file a motion to continue the hearing to allow time for the defendant to be

transported.

The Clerk of Court is directed to notify counsel, the U.S. Marshals Service

and Michael Cuthbert of the making of this Order.

DATED this ” day of September, 2020.

 

/ y) a

i Me og “ ce ra

a OE Eig rif appa
PC, Bee Bp meme fn CM ce Be Eo CE eg

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
